Case 3:20-cv-01102-TAD-KLH Document 10 Filed 10/14/20 Page 1 of 1 PageID #: 89




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHARLIE DEWAYNE SUMLER                                  CIVIL ACTION NO. 20-1102

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

STATE OF LOUISIANA                                      MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 8] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Charlie Dewayne

Sumler’s Petition for writ of habeas corpus is DENIED and DISMISSED WITH

PREJUDICE.

       MONROE, LOUISIANA, this 14th day of October, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
